Citation Nr: 1821942	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-20 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for hemochromatosis. 

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 29, 2016. 

3.  Entitlement to a disability rating in excess of 70 percent for PTSD on or after June 29, 2016.  

4.  Entitlement to an effective date earlier than June 21, 2010 for the grant of service connection for PTSD.

5.  Entitlement to an effective date earlier than June 29, 2016 for the grant of a total rating based on individual employability due to service-connected disabilities (TDIU).  

6.  Entitlement to an effective date earlier than June 29, 2016 for eligibility to Dependents' Educational Assistance (DEA).
7.  Entitlement to an effective date earlier than June 29, 2016 for the award of special monthly compensation (SMC) based on housebound status. 


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Krunic, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1988 to September 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and October 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Nashville, Tennessee and Salt Lake City, Utah respectively.   In January 2016, the Nashville RO certified the issue of entitlement to an increased disability rating for PTSD and entitlement to an earlier effective date for service connection for PTSD.  The issue of entitlement to an increased disability rating for hemochromatosis as well as entitlement to earlier effective dates for the grants of TDIU, DEA, and SMC housebound benefits were certified to the Board by the Albuquerque RO in September 2017.  Jurisdiction of this case has been transferred to the RO in Albuquerque, New Mexico.
A videoconference hearing was held before the undersigned Veterans Law Judge in March 2017.  The Board notes that the hearing testimony was limited to the issues of entitlement to an earlier effective date for service connection for PTSD and entitlement to an increased evaluation for PTSD.  In this case, the Veteran had initiated an appeal with the remaining issues listed on the cover page several days following the Board hearing.  However, the Board observes that the July 2017  substantive appeal reflects that the Veteran, through his attorney, declined a Board hearing in connection with those claims.

Moreover, the Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran's attorney submitted additional evidence and argument along with a waiver of RO initial consideration of all evidence associated with the record following the May 2014 substantive appeal.  A transcript of the March 2017 hearing is of record.  

The Board also notes that the Veteran's disagreement with the December 2010 rating decision, which included the denial of service connection for hemochromatosis.  However, in a March 2014 Decision Review Officer (DRO) rating decision,  the RO determined that there was clear and unmistakable error (CUE) in the December 2010 denial of service connection for hemochromatosis.  As such, the RO granted service connection for hemochromatosis and assigned a 40 percent evaluation from September 14, 1999, the day following the Veteran's separation from service.  In addition, the RO did not find that there was CUE in the August 2003 rating decision in which the RO initially denied service connection for PTSD. See February 2012 appellate brief claiming CUE for hemochromatosis denial and CUE for the effective date of service connection for PTSD.  The Veteran did not appeal the March 2014 rating decision and, thus, it became final.  However, the Veteran subsequently filed a claim for an increased evaluation for hemochromatosis following the expiration of the one year appeal period.

Moreover, during the pendency of the appeal, in an October 2016 rating decision, the RO increased the evaluation for the Veteran's PTSD to 70 percent from June 29, 2016, granted entitlement to TDIU, DEA, and SMC housebound benefits effective from June 29, 2016, and continued a 40 percent evaluation for hemochromatosis.  As noted above, the Veteran subsequently perfected an appeal with regard to the denial of an increased rating for hemochromatosis as well as the effective dates assigned for TDIU, DEA, and SMC housebound benefits.  Additionally, because the increased rating for PTSD does not constitute a full grant of the benefits sought, the issue remains in appellate status.   See AB v. Brown, 6 Vet. App. 35, 39  (1993).  


FINDINGS OF FACT

1.  The Veteran's hemochromatosis requires annual phlebotomy treatment but does not require treatment with myelosuppressants.

2.  During the appeal period, the Veteran's service-connected PTSD more nearly approximates occupational and social impairment, with deficiencies in most areas; it has not resulted in total occupational and social impairment. 

3.  The Veteran filed an initial claim for PTSD on February 26, 2003.  In an August 2003 rating decision, the Phoenix RO denied service connection for PTSD.  The Veteran did not appeal the August 2003 rating decision or submit new and material evidence within one year of the notification of the decision.   

4.  The Veteran filed a claim on October 14, 2004 to reopen the previously denied claim for PTSD.  In a July 2005 rating decision, the Phoenix RO denied service connection for PTSD finding that new and material evidence had not been received to reopen the claim.  The Veteran did not appeal the July 2005 rating decision or submit new and material evidence within one year of the notification of the decision. 

5.  The Veteran filed a claim to reopen entitlement to service connection for PTSD on June 21, 2010; the claim was granted in a December 2010 rating decision, and the RO assigned an effective date of June 21, 2010, corresponding to the date of receipt of the reopened claim.

6.  The Veteran's service-connected PTSD renders him unable to secure or follow substantially gainful employment as of June 1, 2014.

7 Entitlement to basic eligibility for DEA benefits arose on June 1, 2014.

8.  Entitlement to SMC housebound benefits arose on June 1, 2014.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for hemochromatosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.117, Diagnostic Code 7799-7704 (2016).  

2.  The criteria for an initial disability rating of 70 percent for PTSD, for the entire appeal period have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for an effective date prior to June 21, 2010, for the award of service connection for PTSD have not been met. 38 U.S.C.A. §§ 5110  (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 (2016).

4.  The criteria for an effective date of June 1, 2014, for the award of TDIU have been met. 38 U.S.C.A. § 5110  (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.41, 3.400, 4.16, 4.19 (2016).

5.  The criteria for an effective date of June 1, 2014, for the award of DEA have been met. 38 U.S.C.A. §§ 3501, 3510, 5110, 5113 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400, 3.807, 21.3021 (2016).

 6.  The criteria for an effective date of  June 1, 2014 for the award of SMC housebound have been met.  38 U.S.C.A. § 1114, 5110 (West 2014); 38 C.F.R. §§ 3.350, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70   (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

I. Increased Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282  (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where, as here, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126  (1999); see also Hart v. Mansfield, 21 Vet. App. 505   (2007).

A. Increased disability rating for hemochromatosis

The Veteran is currently assigned a 40 percent evaluation for hemochromatosis pursuant to 38 C.F.R. §   4.117 (hemic and lymphatic systems), Diagnostic Code 7799-7704.  

In this case, the Veteran's specific condition of hemochromatosis is not listed in the rating schedule, but is evaluated as analogous to polycythemia vera under Diagnostic Code 7704.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The Board has carefully reviewed the rating schedule and finds no other Diagnostic Code that would provide a basis to grant a higher evaluation for this disorder given the nature of the disability.  See Butts v. Brown, 5 Vet. App. 532, 539  (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).   

Under 38 C.F.R. § 4.117, Diagnostic Code 7704, polycythemia vera warrants a 40 percent disability rating when phlebotomy is required.  A maximum 100 percent disability rating is warranted during periods of treatment with myelosuppressants and for three months following cessation of myelosupppressant therapy. 
A note below the criteria states that complications such as hypertension, gout, stroke, or thrombotic disease are to be rated separately. 

The Veteran's VA treatment records reflect that the Veteran has been regularly treated with phlebotomies for his hemochromatosis for over fifteen years.  See e.g. September 2003 VA treatment record.  The VA medical records also document that the frequency of the phlebotomies has varied based on the Veteran's iron load.  

During a November 2010 VA general medical examination, the Veteran reported he was formally diagnosed with hemochromatosis in 2001 and experienced recurrent symptoms of fatigue, arthralgias and required phlebotomies every four months to maintain iron levels; the course since onset was noted to be stable.  

An August 2016 VA hematologic and lymphatic conditions examination shows the Veteran was assessed with hemochromatosis since 1999 with onset during military service.   The examiner reported that the Veteran had symptoms of weakness, easy fatigability, and myalgias.  Moreover, the examiner reported that the Veteran had liver cirrhosis related to his hemochromatosis.  In addition, the report notes that the Veteran has sought treatment with therapeutic phlebotomy two to three times per year based on his iron status.  The examiner stated that continuous medication was not required to control hemochromatosis.  

Because the Veteran's hemochromatosis is stable and myelosuppressants are not used for treatment purposes, the assignment of a disability rating in excess of 40 percent is not warranted at any time during the appeal period.  Moreover,  the Veteran is currently service-connected for liver cirrhosis secondary to hemochromatosis and assigned a 10 percent evaluation.    

B. Increased evaluation for PTSD

In this case, the Veteran's PTSD is assigned an initial 30 percent disability rating prior to June 29, 2016 and a 70 percent evaluation thereafter, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under Diagnostic Code 9411,  a 30 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442   (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.   The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118   (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.   

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a higher initial rating of 70 percent for PTSD during the entire period on appeal.  However, the Board also finds that the Veteran is not entitled to an evaluation in excess of 70 percent for PTSD.

The Veteran's VA treatment records reflect that he has been diagnosed and treated for PTSD prior to and during the appeal period.  During a June 2003 psychiatric history and assessment, the Veteran was diagnosed with PTSD, depression, to rule out bipolar disorder.  He had reported that he had trouble with people, to include his coworkers.  Specifically, he indicated that he was irritable, depressed, angered easily, was unable to get close to people, and was essentially socially isolated.  He also stated that he had to check his house before going to sleep, had sleep impairment, difficulty with concentration, and motivation.  

A December 2010 VA PTSD examination shows that the Veteran was assessed with having PTSD related to his military stressors.  The Veteran's symptoms included severe sleep impairment, anxiety, hypervigilance, exaggerated startle response, intrusive thoughts, memory and concentration impairment, irritability, angry outbursts, avoidant behavior and social isolation, panic attacks, difficulty with 
authority, and low frustration tolerance.  The Veteran indicated that he had stopped carrying a gun because he was afraid that he would use it during an angry outburst. 

A mental status examination revealed that the Veteran's speech, attention, orientation, thought content and processes ,  judgment and insight were normal.  The Veteran did not endorse suicidal or homicidal thoughts.  Although he reported obsessive and ritualistic behavior with counting,  he stated it had been a life-long  ritual.  The examiner noted that the Veteran's impulse control was fair, his mood was agitated and his affect was flat.  In addition, the Veteran reported that he had difficulty with motivation to complete household chores, eat, and shower. 

In regard to occupational impairment, the Veteran reported that he had been laid off in July, 2010; however, he stated that his unemployment was not related to his PTSD symptoms.  Socially, he reported that he was divorced twice but currently had a stable, longstanding, and supportive relationship with his girlfriend.  His infant daughter had been killed in a motor vehicle accident involving a drunk driver and he stated that he had a strained relationship with his teenage son.

The examiner concluded that the Veteran did not have total occupational and social impairment related to PTSD.  The examiner, however, did find that the Veteran had reduced reliability and productivity due to his PTSD symptoms.

A February 2012 PTSD consult report notes that the Veteran was diagnosed with mild symptoms related to PTSD and depression.  The examiner indicated that the Veteran presented a flattened affect and numbing symptoms of PTSD as well as difficulty connecting with people in social relationships.   The examiner stated that the Veteran presented as somewhat dysthymic and his affect was flat.  There were no signs or symptoms of psychosis, the Veteran's speech was of normal rate and rhythm.   Also, his thoughts were logical and linear.  The Veteran denied suicidal and homicidal ideation.  

An August 2015 VA mental health evaluation showed the Veteran's chief complaints included managing his depression and anger.  He endorsed symptoms of chronic depression, sleep difficulty, trouble concentrating, intrusive thoughts, feeling detached from others, irritability, hypervigilance, exaggerated startled response and avoidant behavior.  The Veteran reported that he did not have suicidal or homicidal ideation.  The mental status examination reflected that the Veteran was anxious and his mood was depressed with congruent affect.  Additionally, his thought and speech were normal.  

An October 2016 VA examination showed the Veteran had PTSD symptoms such as anxiety, depressed mood, suspiciousness, difficulty in establishing and maintaining effective work and social relationship, difficulty in adapting to stressful circumstances, including work or a work like setting   Furthermore, the examiner noted that the Veteran endorsed irritable behavior and angry outbursts with little or no provocation as well as reckless or self-destructive behavior.   

The examiner reported that the Veteran was adequately dressed and groomed, his speech was adequate, and he denied suicidal and homicidal ideation.  However, the Veteran's affect was noted to be angry and irritable during the examination.  In particular, the examiner determined the Veteran's PTSD makes him prone to anger outbursts toward the public and coworkers.  In fact, the Veteran related that he would angrily confront boastful customers at work because he was unable to control his irritability and anger.  The examiner concluded that the Veteran's PTSD symptoms caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  

During his Board hearing, the Veteran testified that he was constantly on vigil and was unable to sleep.  In addition, he stated he had severe difficulty with interpersonal relationships and that people "find a way of getting under my skin."  In that regard, he stated that he has had altercations at work and outside of work.  In addition, he reported that he had disposed of all his guns because he could not trust himself.  The Veteran testified that his supervisor at Harley Davidson was understanding and pro-Veteran; however, both he and the Veteran knew he had to stop working due to his verbal and physical altercations with customers.  Moreover,  the Veteran stated that he has moved to the middle of nowhere in Belize because he could not be around people.   See Board hearing transcript at 3-6.

Given the totality of the lay and medical evidence, the Board finds that the Veteran's disability picture, to include the severity, frequency, and duration of his PTSD symptoms, as well as the resulting impairment of social and occupational functioning, more closely approximates the criteria for a 70 percent rating for the entire appeal period. 

Throughout the entire period on appeal, the Veteran has maintained a history of symptoms that predominantly includes unprovoked anger and irritability, continuous anxiety and depression, social isolation, difficulty in adapting to stressful circumstances (including work or a work-like setting), an inability to establish and maintain effective relationships, problems with concentration, hypervigilance, and an exaggerated startle response.  The Board finds that these symptoms and the social and occupational effects related thereto support a 70 percent evaluation for the period on appeal.  See Vazquez-Claudio, 713 F.3d at 118. 

Notably, the Veteran has had difficulty with anger and irritability, including angry outbursts with customers during the time he was employed.  His symptoms in that regard are akin to impaired impulse control (such as unprovoked irritability with periods of violence) as provided in the criteria for a 70 percent rating.  Moreover, the Veteran's PTSD symptoms overall have caused significant social isolation and strained work and family relationships, which reflects an inability to establish and maintain effective relationships as contemplated by a 70 percent evaluation. Although the Veteran does not endorse all of the symptoms listed in the criteria for a 70 percent rating, such as spatial disorientation, under Mauerhan, the lack of such symptomatology is not fatal to the Veteran's claim for a higher rating.  The frequency, severity, and duration of the PTSD symptoms such as continuous depression and anxiety, significant occupational impairment and severe social isolation more closely approximate the criteria for a 70 percent evaluation.

In sum, given the lay and medical evidence discussed above, the Board finds that the impairment caused by the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with deficiencies in most areas.  Thus, the Board finds that his PTSD has more nearly approximated the criteria for a 70 percent rating.

The Board, however, finds that the Veteran is not entitled to a higher, 100 percent rating during the appeal period, as total occupational and social impairment is not more nearly approximated.  Notably, the Veteran is currently married and managed to maintain a jobs for several years at a time.  Moreover, the Veteran has consistently denied suicidal ideation, delusions, and hallucinations.  He was also fully oriented throughout the relevant time period.  VA treatment providers and examiners have not indicated that the Veteran has memory loss of names of close relatives, his own occupation, or his own name or neglect of personal appearance and hygiene. Overall, the Veteran has not demonstrated symptoms consistent with or approximating the general level of impairment warranting a 100 percent evaluation, or akin to the symptoms as found in the rating criteria. Mauerhan, supra.  Therefore, the Board finds that the Veteran's PTSD warrants an initial 70 percent rating for the entire appeal period.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

II. Earlier effective date for service connection for PTSD

In general, the effective date of a rating and award of pension, compensation, or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110  (West 2014); 38 C.F.R. § 3.400 (2017).  The effective date for direct service connection is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.

The Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  See 79 Fed. Reg. 57,660  (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  Because VA received the Veteran's claims prior to March 24, 2015, the former regulations apply as cited below.

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file that could be interpreted to be a claim for benefits.  See Lalonde v. West, 12 Vet. App. 377, 380-381   (1999).  A claim is defined as a formal or informal written communication requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1 (p); 3.155.  Any communication or action from a claimant indicating intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim. 38 C.F.R. § 3.155 (a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84   (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27   (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35   (1998)(holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57   (1995).

In this case, the RO denied service connection for PTSD in August 2003 and July 2005 rating decisions.  The RO notified the Veteran of the adverse decisions by letter.  The Veteran did not file a timely appeal with the August 2003 rating decision and did not appeal or submit new and material evidence within the appeal period of the July 2005 rating decision.  As such, the decisions became final.  On June 21, 2010, the Veteran filed a petition to reopen the previously denied claim for service connection for PTSD. 

The Veteran asserts that he is entitled to an effective date prior to June 21, 2010, for the grant of service connection for PTSD.  He contends that he first manifested symptoms of PTSD during service.  Moreover, he testified that he had filed claims for hemochromatosis and PTSD at the same time which was shortly after discharge from service.  In that regard, the Veteran  contends that the effective date for service connection for PTSD should be on the same date in 1999 that was assigned for hemochromatosis.  See Board hearing transcript at 28-31; March 2014 rating decision wherein service connection was granted for hemochromatosis based on CUE.  

The Board has thoroughly reviewed the evidence of record prior to June 10, 2010, to determine whether the Veteran filed a claim, an informal claim, or expressed a written intent to file a claim for service connection for PTSD during that time.

The record shows that the Veteran filed an informal claim on February 15, 1999; he claimed service connection for disorders of the liver, bilateral knees, lungs/bronchitis, hypertension and shoulders.  On September 12, 2000, the Veteran filed a VA Form 21-526 (Application for Compensation or Pension) for the same conditions.  In an October 2000 rating decision, the RO granted service connection for right and left knee disabilities, hypertension, bronchitis, and denied service connection for bilateral shoulder disabilities and abnormal liver function tests.  In June 2001, the Veteran appealed the October 2000 rating decision but did not indicate that he wished to file a claim for service connection for PTSD.
 
The record shows that the Veteran's statement dated February 26, 2003 was the first communication in which he expressed an intention to file a claim for PTSD. Subsequently, service connection for PTSD was denied in an August 2003 rating decision and the decision became final. 

In October 2004, the Veteran submitted a statement concerning the status of his initial PTSD claim.  Because the correspondence was not submitted within the one year appeal period following notification of the August 2003 denial, the RO interpreted the statement as an application to reopen his PTSD claim.  Subsequently, in a July 2005 rating decision, the RO continued the denial of service connection for PTSD finding that no new and material evidence had been received to reopen the claim. 

The Board finds no correspondence prior to June 21, 2010 that can be interpreted as a petition to reopen the previously denied claim for service connection for PTSD.  In this respect, on June 21, 2010, VA received the Veteran's statement that he wished to reopen a claim for PTSD.  Notably, he also stated that he was submitting a stressor statement (VA Form 21-0781 Statement in Support of Claim for PTSD) along with his claim because he had previously been denied service connection as a result of not submitting a stressor statement.  

To the extent that the Veteran and his attorney contend that the effective date for PTSD should be granted from September 1999 on the same basis as hemochromatosis, the Board notes that in the recent March 2014 rating decision, the  RO found CUE in the October 2000 denial of service connection for elevated function tests.  In particular, the RO determined that the Veteran's history of abnormal liver values, as documented in his service treatment records, were caused by hemochromatosis.  As such, hemochromatosis was found to have manifested during service and service connection was granted effective September 15, 1999.  The Board notes that, in contrast to PTSD, the Veteran had expressly claimed service connection for a liver disorder in his September 1999 and September 2000 original claims.  However, the Veteran did not reference or identify any psychiatric symptoms in those claims that could later be attributed to his PTSD diagnosis.
 
In addition, the Board notes that the August 2003 and July 2005 rating decisions denied service connection primarily because the Veteran did not provide details of a verifiable in service stressor and the medical evidence of record did not show that the Veteran had been diagnosed with PTSD related to a verified military stressor.  Although the Veteran's attorney submitted VA treatment records reflecting that the Veteran had been diagnosed with PTSD as early as 2003 when he filed his PTSD claims, the Veteran nevertheless failed to provide details of a verifiable stressor which is an essential element in substantiating a claim for PTSD.  See e.g. March 2003 VCAA requesting Veteran provide details of stressor.  Moreover, the Board observes that the Veteran's June 21, 2010 statement to reopen the PTSD claim clearly indicates that he was aware that his prior claims for service connection had been denied due to his failure to provide the VA with details of his alleged military stressors. 

The Board acknowledges the Veteran's assertion that his PTSD symptoms began during service and continued thereafter.  However, a claim, rather than a medical record reflecting symptoms or a diagnosis, must be filed in order for any type of benefit to be granted.  

Although the Board is sympathetic to the Veteran's contention that he should be awarded service connection effective as of September 1999, the Board is bound by the applicable statutes and regulations.   As previously stated, the effective date of service connection where a claim is reopened and allowed after a final denial is the date of the receipt of the new claim or the date entitlement arose, whichever is later.  In this case, June 21, 2010 was the date the Veteran filed his application to reopen a claim for PTSD following a final disallowance; hence, that is the earliest effective date that may be awarded for service connection for PTSD.

The Board therefore finds that an earlier effective date is not warranted for the award of service connection for PTSD and the proper effective date for service connection is June 21, 2010. 

III.  Earlier effective date for entitlement to TDIU

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529   (1993). For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317  (Jan. 21, 1992).

Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361   (1993).  A high rating in itself is a recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. See Van Hoose, 4 Vet. App. at 363.

The AOJ granted entitlement to TDIU based on the Veteran's service-connected PTSD, effective from June 29, 2016, the date his claim for TDIU was received. 
However, in considering the evidence of record under the laws and regulations as set forth above, the Board concludes that TDIU is warranted as of June 1, 2014. 

Initially, the Board finds that the Veteran meets the schedular requirement for the award of a TDIU, as he is service-connected for PTSD, rated as 70 percent disabling, for the entire appeal period granted herein; hemochromatosis, rated as 40 percent disabling;  retropatellar pain syndrome right and left knees separately rated as 20 percent disabling; hypertension rated as 20 percent disabling; bronchitis rated as 10 percent disabling; and cirrhosis of the liver secondary to hemochromatosis rated as 10 percent disabling. 

The Veteran's last date of gainful employment was May 31, 2014 and he filed his claim for TDIU on June 29, 2016.   

The August 2016 VA examiner stated that the Veteran's hemochromatosis impacted his ability to work insofar as he would need a flexible work schedule and would be unable to do a strenuous job that included heavy lifting, long walking, or standing.  The October 2016 VA examiner concluded that the Veteran's PTSD symptoms, namely irritability and anger, would impact his ability to work around others. 

During his VA PTSD examinations, the Veteran indicated that his difficulty working with others was due to his PTSD.  He stated that his PTSD symptoms caused him to be very combative with customers.  Moreover, he stated on his VA Form 21-8940 Application for Increased Compensation, that he worked as a salesman until May 2014, at which time he was let go from his position due to poor job performance. 

The Veteran's last employer, Boswell's Harley Davidson, reported that the Veteran had worked as a full time salesman from September 21, 2011 to May 31, 2014.  Furthermore, the Social Security Administration granted disability benefits effective from April 2014, in pertinent part, based on the Veteran's service-connected PTSD and hemochromatosis.  

Accordingly, the Board finds that the evidence of record demonstrates that the Veteran's service-connected PTSD, precludes him from obtaining and maintaining substantially gainful employment as of June 1, 2014, the date after his ending date of employment.  

IV.  Entitlement to an earlier effective date for eligibilty for DEA benefits

The Veteran was granted basic eligibility for DEA benefits, effective June 29, 2016, based upon the finding that his service-connected PTSD had rendered him permanently and totally disabled as of that date. 

For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability. 38 U.S.C.A. §§ 3501 , 3510; 38 C.F.R. §§ 3.807 (a), 21.3021.  Except as provided in subsections (b) and (c), effective dates relating to awards under Chapters 30, 31, 32, and 35 of this title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  

The Veteran has been granted, herein, an effective date of June 1, 2014 for the award of TDIU. Accordingly, an effective date of June 1, 2014 is warranted for the grant of basic eligibility for DEA benefits pursuant to Chapter 35.

V. Earlier effective date for entitlement to SMC housebound

Special monthly compensation benefits by reason of being housebound are payable if a veteran has a single permanent disability rated 100 percent disabling and has either (1) additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) is "permanently housebound" by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i). The disabilities independently ratable at 60 percent or more must be separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 C.F.R. § 3.350 (i)(1).

Subsection 1114(s) for housebound benefits requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute. Under VA law, subsection 1114(s) housebound benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011). 

However, in Bradley v. Peake, 22 Vet. App. 280, 293   (2008), the Court held that a total disability rating based on individual unemployability (TDIU) satisfies the total (100 percent) rating requirement if the TDIU evaluation was, or can be, predicated upon a single disability and there exists additional disability or disabilities independently ratable at 60 percent or more, for purposes of entitlement to special monthly compensation for a housebound rating.  In other words, 38 U.S.C. § 1114(s) for housebound benefits does not limit "a service-connected disability rated as total" to only a schedular rating of 100 percent.  Id.  A TDIU rating based on a single disability is permitted to satisfy the statutory requirement of a total rating. .  Nonetheless, the TDIU rating based on a single disability that satisfies the total (100 percent) rating requirement must be separate and distinct from the additional disability or disabilities independently ratable at 60 percent or more for purposes of housebound benefits.   In addition, the Bradley decision also stated that the decision to treat multiple disabilities as one under 38 C.F.R. § 4.16(a) was specifically limited to TDIU ratings.  That is, a TDIU rating based on multiple service-connected disabilities does not satisfy the criteria for one total disability in considering entitlement to housebound benefits under 38 U.S.C.A. § 1114 (s).  The Court reiterated this interpretation with its holding in Buie v. Shinseki, 24 Vet. App. 242, 249-250   (2010) ("The Court today holds that a TDIU rating that is based on multiple disabilities cannot satisfy the section 1114(s) requirements of 'a service-connected disability' because that requirement must be met by a single disability.").

However, VA's duty to maximize benefits requires VA to assess all of a claimant's disabilities, regardless of the order in which they were service-connected, to determine whether any combination of disabilities establishes housebound benefits under 38 U.S.C. § 1114 (s).  Id.  

In this case, the Veteran does not have a single service-connected disability rated as 100 percent disabling.  Absent a single disability rated as 100 percent disabling, the Veteran normally would not meet the threshold legal criteria for entitlement to special monthly compensation under 38 U.S.C.A. § 1114 (s) and 38 C.F.R. § 3.350 (i). 

However, the Veteran has been granted, herein, an effective date of June 1, 2014 for the award of TDIU. In the October 2016 rating decision, the RO determined that the effects of the Veteran's service-connected PTSD were sufficient to award the TDIU rating due to unemployability.  Accordingly, although the psychiatric disability has been rated as 70 percent disabling herein was not rated as 100 percent disabling, for special monthly compensation purposes for housebound benefits, this disability satisfies the requirement of a "service-connected disability rated as total" based on the award of a TDIU rating.  See Bradley and Buie, supra. Therefore, this threshold housebound benefits requirement is met.

Moreover, the Veteran's remaining service-connected disabilities combined to exceed 60 percent.  As such, the Board finds that the Veteran has met the criteria for SMC at the housebound rate.


ORDER

Entitlement to a disability rating in excess of 40 percent for hemochromatosis is denied. 

Entitlement to an effective date earlier than June 21, 2010, for the grant of entitlement to service connection for PTSD is denied.

Subject to the law and regulations governing the award of monetary benefits, an initial 70 percent evaluation for PTSD, but no higher, is granted.

Subject to the law and regulations governing the award of monetary benefits, entitlement to an earlier effective date of June 21, 2014, for the grant of a TDIU is granted.

Subject to the law and regulations governing the award of monetary benefits, entitlement to an earlier effective date of June 1, 2014, for the grant of a DEA is granted.

Subject to the law and regulations governing the award of monetary benefits, entitlement to an earlier effective date of June 1, 2014, for the grant of SMC housebound is granted.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


